PDR CAUSE NO. 1209s15, 12DBs15    RFCEIVFRIM
                                                       COURT OF CRIMINAL APPEALS

                          IN    THE   COURT   OF    CRIMINAL        APPEALS

                                       AT AUSTIN,           TEXAS               DEC 212Q1S


JACOB PROVOST                                      y                 IN THE JUDrtf¥fl?e TBW
         v                                         y                 DISTRICT COURT OF
THE STATE OF TEXAS                                 y                 ORANGE COUNTY,    TEXAS




               MOTION TO SUSPEND T.R.A.P.               RULE 9.3(b),     RULE 211(a)




    TO       THE CLERK OF   THE COURT,        THE APPLICANT STATED ABOVE REQUEST
THE COURT TO SUSPEND T.R.A.P.             RULE 9.3(b)           AND RULE 211(a).
    THE APPLICANT IS UNABLE TO                MAKE THE ELEVENs.(11 ) COPIES WHICH
15 REQUIRED BY T.R.A.P. RULE 211(a), AND REQUEST THE COURT TO
PROVIDE       THE   NECESSARY   COPIES.




\3l~ \0' \<                                                          SINCERELY. REQUESTED,
    DATE




                                                                        JACOB   PROVOST




                                              1    of   1